                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


D&B BOAT RENTALS, INC.                             CIVIL ACTION


VERSUS                                             NO. 18-623


UNITED STATES OF AMERICA,                          SECTION: “B”(5)
NATIONAL POLLUTION FUNDS CENTER



                         ORDER AND REASONS

     Before the Court are Defendant United States of America

through the National Pollution Funds Center’s (“NPFC”) Motion to

Dismiss for Lack of Subject Matter Jurisdiction and Failure to

State a Claim (Rec. Doc. 16) and Plaintiff D&B Boat Rentals, Inc.’s

(“D&B”) Response in Opposition (Rec. Doc. 19). Accordingly,

     IT IS ORDERED that the motion to dismiss is DENIED.

     IT IS FURTHER ORDERED that the NPFC file the administrative

record no later than April 29, 2019. Parties shall file cross-

motions for summary judgment based on that record no later than

May 20, 2019; opposition memorandum shall be filed no later than

May 28, 2019; reply memoranda no later than June 3, 2019.

FACTS AND PROCEDURAL HISTORY

     D&B is a Lafayette, Louisiana company. See Rec. Doc. 16-1 at

4. It owned OSV RICKY B, a steel-hulled offshore supply vessel

built in 1981. See id. On May 28, 2013, RICKY B was operating


                                  1
offshore in the Gulf of Mexico when it began to take on water. See

id. at 1. The next day, May 29, 2013, the crew was forced to

abandon the vessel. See id. The Coast Guard was called and kept

apprised of the situation but was not materially involved. See

Rec. Doc. 19 at 2. On May 30, 2013, RICKY B sank to the bottom as

it was being towed toward land. See Rec. Doc. 16-1 at 1.

      D&B hired several contractors to monitor the wreck, prevent

fuel from leaking from the vessel into the ocean, and salvage the

vessel. See id. One of the contractors was the American Pollution

Control   Corporation    (“AMPOL”).        See   Rec.   Doc.   19   at   2.   AMPOL

presented $240,488.51 in invoices to D&B and its underwriters. See

Rec. Doc. 16-1 at 5. D&B and its underwriters paid $164,629.51,

stating that the short-payment was warranted because AMPOL did not

perform all that it was hired to perform. See id. AMPOL then,

rather than suing D&B directly in state or federal court, submitted

its invoices to the NPFC. See Rec. Doc. 19 at 2. D&B submitted a

response to the NPFC, stating why AMPOL should not be paid. 1 See

id. After review of AMPOL’s claim, D&B’s response, and other

materials, the NPFC approved AMPOL’s claim. See Rec. Doc. 16-1 at

5.




1 Specifically, D&B alleges that AMPOL sent a vessel to monitor the wreck of
RICKY B for pollution but AMPOL did not stay at the wreck. AMPOL prematurely
left RICKY B and subsequently tied off at a platform. AMPOL also failed to mark
RICKY B and D&B and it underwriters had to expend additional funds to locate
RICKY B because of AMPOL’s failures. See Rec. Doc. 9 at 2.

                                       2
     Approximately three year later, the NPFC sent a letter to D&B

seeking reimbursement from D&B and its underwriters for the monies

paid to AMPOL. See id. D&B contested that letter administratively,

outlining why AMPOL should not have been paid and pointing out

that the statute of limitations had run on the NPFC’s reimbursement

claim. See Rec. Doc. 19 at 3. The NPFC sent D&B another letter

stating that it “would reassess its determination in light of the

concerns [D&B] raised and stating that the agency would perform an

administrative review of its debt determination.” Rec. Doc. 16-1

at 6. After that review, the NPFC affirmed its decision. See id.

Having exhausted administrative remedies, D&B filed this lawsuit.

See Rec. Doc. 19 at 3. D&B asks this Court for a judgment holding

that the NPFC is time-barred from proceeding against D&B or its

underwriters;   the   NPFC   was   arbitrary   and   capricious   in   its

determination that D&B is responsible for the costs owed to AMPOL;

and the NPFC is violating D&B’s due process rights. See Rec. Doc.

9 at 5-6. D&B also asks this court for its fee, costs, and any

other relief warranted. See id. at 6.

     On March 30, 2018, D&B filed an amended complaint. See id. at

1. On June 15, 2018, the NPFC filed a motion to dismiss for lack

of subject matter jurisdiction and failure to state a claim. See

Rec. Doc. 16. On July 09, 2018, D&B filed a response in opposition.

See Rec. Doc. 19. The NPFC did not seek leave to file a reply.




                                    3
      The instant issue is whether D&B sufficiently alleged that it

is   bringing    its   cause   of    action   against   the    NPFC   under   the

Administrative Procedure Act (“APA”) to have this Court review the

NPFC’s determination that AMPOL’s claim warranted approval and

therefore the sums sought by the NPFC are valid and owing.

LAW AND ANALYSIS

      A. 12(b)(1) STANDARD

      Rule 12(b)(1) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for lack of subject

matter jurisdiction. “A 12(b)(1) motion may be appropriate when a

plaintiff's claim is barred by sovereign immunity, as well as in

the typical situation where a defendant alleges that there is no

diversity   of    citizenship       between   the   parties,    jurisdictional

amount, and/or the plaintiff's claim does not involve a federal

question.” Buck Kreihs Co. v. Ace Fire Underwriters Ins. Co., 2004

U.S. Dist. LEXIS 12442 *1, *6 (E.D. La. 2004).

      When deciding whether subject matter jurisdiction is lacking,

”a court may evaluate (1) the complaint alone, (2) the complaint

supplemented by undisputed facts evidenced in the record, or (3)

the complaint supplemented by undisputed facts plus the court's

resolution of disputed facts.” Id. at *7. All uncontroverted

allegations of the complaint must be accepted as true. See id.




                                        4
     B. 12(b)(6) STANDARD

     Rule 12(b)(6) of the Federal Rules of Civil Procedure allows

a party to move for dismissal of a complaint for failure to state

a claim upon which relief can be granted. The purpose of this rule

is to facilitate judgment on the merits and requires only notice

pleading. See St. Martin v. Jones, 2008 U.S. Dist. LEXIS 70896 *1,

*20 (E.D. La. 2008).

     To   survive       a   motion   to   dismiss        under    Rule   12(b)(6),   a

plaintiff’s complaint “must contain ‘enough facts to state a claim

to relief that is plausible on its face.’” Varela v. Gonzalez, 773

F.3d 704, 707 (5th Cir. 2014) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). In other words, a plaintiff’s “[f]actual

allegations must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555. “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (citing Twombly, 556 U.S. at 556).

     When deciding whether a plaintiff has met his or her burden,

a court “accept[s] all well-pleaded factual allegations as true

and interpret[s] the complaint in the light most favorable to the

plaintiff, but ‘[t]hreadbare recitals of the elements of a cause

of   action,    supported       by   mere       conclusory       statements’   cannot

establish      facial       plausibility.”        Snow    Ingredients,      Inc.     v.

                                            5
SnoWizard, Inc., 833 F.3d 512, 520 (5th Cir. 2016) (quoting Iqbal,

556 U.S. at 678) (some internal citations and quotation marks

omitted). Plaintiff must “nudge[] [his or her] claims across the

line from conceivable to plausible.” Twombly, 550 U.S. at 570.

     C. THE SOVEREIGN IMMUNITY DOCTRINE AND APA

     The United States, as a sovereign, is immune from suit unless

it consents to being sued. See Entergy Servs. v. United States

DOL, 2014 U.S. Dist. LEXIS 183517 *1, *44 (E.D. La. 2014). A waiver

of sovereign immunity cannot be implied but must be unequivocally

expressed. See Dresser v. Ingolia, 2007 U.S. Dist. LEXIS 83118 *1,

*16 (E.D. La. 2007) citing to Irwin v. Department of Veterans

Affairs, 498 U.S. 89, 95 (1990). The APA, which empowers courts to

reverse agency action that is arbitrary and capricious, expressly

and unequivocally provides that, where a plaintiff brings an action

that alleges that an agency acted or failed to act, that action

shall not be dismissed on the ground that that action is against

the United States. See 5 U.S.C. § 702; Alenco Communs., Inc. v.

FCC, 201 F.3d 608, 610 (5th Cir. 2000) citing to 5 U.S.C. § 706.

Pursuant to the APA, courts shall review the administrative record

to determine whether the challenged agency action was arbitrary

and capricious or otherwise not in accordance with law. See 5

U.S.C. § 706; Harris v. United States, 19 F.3d 1090, 1096 (5th

Cir. 1997).




                                 6
     D. NPFC’s MOTION TO DISMISS FAILS

     D&B says enough in its complaint to give the NPFC fair notice

of what D&B’s claim is and the grounds upon which it rests. See

Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 319

(2007) citing to Dura Pharmaceuticals Inc. v. Broudo, 125 Ct. 1627

(2005);see also FED. R. CIV. P. 8(a)(2). It is clear that NPFC has

fair notice of D&B’s claim as the NPFC notes in its motion that it

possible that the APA might supply the necessary sovereign immunity

waiver in this case. See Rec. Doc. 16 at 1 (“. . . the United

States would not object were the Court, in its discretion, to allow

D&B leave to amend its complaint to identify the APA as the waiver

of sovereign immunity on which it relies.”). D&B does not need to

seek leave to amend its complaint to identify the APA because the

absence of a particular term from a plaintiff’s complaint does

not, in itself, merit dismissal. See St. Martin, 2008 U.S. Dist.

LEXIS 70896 at *20. D&B seeks, amongst under things, a judgment

holding   that   that   NPFC   was   arbitrary   and   capricious   in   its

determination that D&B is responsible for certain cost. See Rec.

Doc. 9 at 5. This is sufficient as D&B meets the terms of the APA.

See 5 U.S.C. § 702 (stating that waiver applies when a plaintiff

claims that an agency acted or failed to act and seeks relief other

than money damages). Accordingly, sovereign immunity is waived,

and this Court has subject matter jurisdiction over this action.

See id.; Alenco Communs., Inc., 201 F.3d at 610 citing to 5 U.S.C.

                                      7
§ 706. Therefore, this Court will review the NPFC’s determination

that AMPOL’s claim warranted approval and therefore the sums sought

by the NPFC are due.

     New Orleans, Louisiana, this 27th day of March, 2019.




                              ___________________________________
                              SENIOR UNITED STATES DISTRICT JUDGE




                                 8
